Citation Nr: 0801630	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  02-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that did not reopen a claim for service connection 
for PTSD on the basis that new and material evidence had not 
been received.  

In April 2003, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with 
the claims file.  

In October 2004, the Board reopened and remanded the claim 
for service connection for PTSD to the RO, via the Appeals 
Management Center (AMC) in Washington, DC for additional 
development.  The AMC continued the denial of the claim, as 
reflected in the July 2007 supplemental SOC (SSOC).  The 
appeal has been returned to the Board for further appellate 
action.

This matter is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

In pertinent part, the October 2004 Board Remand instructed 
that additional appropriate attempts should be made to obtain 
corroborating evidence or verification of the veteran's 
reported stressors.  The AMC did not obtain additional 
service personnel records showing the veteran's evaluations 
before and after the reported stressor incident, 
documentation of whether an affiant was at Cam Ranh Bay at 
the time of the claimed incident, and other documentation 
suggested in the remand instructions.

In addition, the Board notes that, in November 2005, the RO 
received correspondence from the veteran's representative 
concerning another matter.  These documents contained an 
address for the veteran that differed from that used by the 
veteran in July 2005.  Apparently this new address was not 
noticed, as the AMC mailed a SSOC in July 2007 to the 
veteran's outdated address, and, in October 2007, the Board 
also mailed a letter to the veteran's outdated address, which 
was returned by the post office as undeliverable.  Although a 
returned July 2007 SSOC is not associated with the claims 
file, if the veteran's address changed in 2005 it is unlikely 
that the July 2007 SSOC was received by the veteran.  
Consequently, the Board finds that another remand is 
necessary to ensure due process and afford the veteran every 
consideration with respect to the issue on appeal.  A remand 
by the Court or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that 38 C.F.R. § 3.304(f) was amended in 
2002 concerning claims for PTSD based on personal assault, 
such as this claim, but that the veteran has not been given 
the text of the amended regulation.  Also, as the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim), was given to the veteran in the SSOC mailed to 
an outdated address in July 2007, he should be given that 
notice again.  This will also give the veteran an opportunity 
to be advised to give VA any pertinent evidence in his 
possession.

In addition, the veteran has submitted statements dated in 
September 2003 and January 2004 from an individual attesting 
to the veteran's change in behavior after the time of the 
alleged assault in service, and a January 2004 VA outpatient 
record contains a VA psychiatrist's opinion that it is more 
likely than not that the veteran's symptoms of PTSD are 
clearly related to the sexual trauma he experienced while in 
service.  Consequently, the agency of original jurisdiction 
should determine whether there is sufficient evidence to 
corroborate or verify a stressor event during service and, if 
so, the veteran should be examined to determine whether he 
meets the diagnostic criteria for PTSD based on a 
corroborated or verified in-service stressor.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, this matter is hereby REMANDED for the following 
action:  

1.  Re-mail the SSOC dated July 24, 2007 
to the veteran's last known address 
(i.e., that provided in November 2005 or 
a more recent address).  

2.  Give the veteran updated notice 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that specifically 
invites the veteran to submit all 
pertinent evidence in his possession and 
that meets the requirements of Dingess, 
supra. 

3.  Obtain from the veteran's service 
personnel records his evaluations before 
and after the claimed stressor incident.

4.  Document whether the affiant Escobar 
was at Cam Ranh Bay at the time of the 
claimed stressor incident.  The veteran 
provided a DD Form 214 for the affiant, 
which was associated with the veteran's 
claims folder in September 2003.  

5.  Make a specific determination 
concerning whether there is a 
corroborated or verified stressor, and 
identify the specific stressor(s).  

6.  If there is a corroborated or 
verified stressor or stressors, schedule 
the veteran for an examination to 
determine whether he meets the diagnostic 
criteria for PTSD based on that stressor 
or those stressors.  The entire claims 
file, including a complete copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should indicate whether the examiner 
reviewed the claims folder.  

The examiner should state in the report 
whether the veteran has a current 
diagnosis of PTSD that conforms to the 
4th edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  If PTSD is diagnosed, the 
physician should identify the specific 
stressor(s) that support the diagnosis.  

7.  Re-adjudicate the claim for service 
connection for PTSD, to include as due to 
sexual assault.  If the benefit sought on 
appeal remains denied, give the veteran 
and his representative an SSOC - which 
should include the current text of 
38 C.F.R. § 3.304(f) -- and the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




